UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1811



TANYA ENGLISH,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-99-1244-2)


Submitted:   November 30, 2000         Decided:     December 20, 2000


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Kmetz, Norfolk, Virginia, for Appellant. David W. Ogden,
Assistant Attorney General, Helen F. Fahey, United States Attorney,
Robert S. Greenspan, E. Roy Hawkens, Appellate Staff, Civil Divi-
sion, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

     Tanya English appeals the district court’s order granting the

United States’ motion to dismiss her Federal Torts Claim Act action

under Fed. R. Civ. P. 12(b)(1), (6).   We have reviewed the parties’

briefs, the joint appendix, and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   English v. United States, No. CA-99-1244-2

(E.D. Va. May 24, 2000).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
May 23, 2000, the district court’s records show that the order was
entered on the docket sheet on May 24, 2000. Pursuant to Fed. R.
Civ. P. 58 and 79(a), we consider the date the order was entered as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2